Case 3:20-cv-O0005-MHL-RCY Document 11 Filed 06/26/20 Page 1 of 1 PagelD# 34

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
CARLOS BAYON,
Plaintiff,

Vv. Civil Action No. 3:20CV05

NORTHERN NECK REGIONAL JAIL, e¢ al,

Defendants.

MEMORANDUM OPINION

By Memorandum Order entered on January 14, 2020, the Court conditionally docketed
Plaintiff's action. On March 2, 2020, the United States Postal Service returned the January 14.
2020 Memorandum Order to the Court marked, “RETURN TO SENDER,” and “NOT HERE,”
because Plaintiff apparently relocated. Since that date, Plaintiff has not contacted the Court to
provide a current address. Plaintiff's failure to contact the Court and provide a current address
indicates his lack of interest in prosecuting this action. See Fed. R. Civ. P. 41(b). Accordingly.
the action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

L/h] _

M. Hannah LAGK Yo
United States District Judge

Date: June 2Y , 2020

Richmond, Virginia
